Exhibit 99.1 Contact: Investors: Media: Thomas Walsh Matt McLoughlin Partner Senior Account Executive Alliance Advisors, LLC Gregory FCA 212.398.3486 610.996.4264 twalsh@allianceadvisors.net matt@gregoryfca.com For Immediate Release: Global Resource Corp. Announces New Chairman of the Board and New Chief Executive Officer Brian Ettinger Named Chairman and Ken Kinsella Named Chief Executive Officer Mount Laurel, N.J. – November 12, 2009 Global Resource Corp. (OTC: GBRC), a developer of a patent-pending microwave technology and machinery for extracting oil and gas, announced today that Mr. Ken Kinsella will become the Chief Executive Officer effective immediately.In addition, Mr. Brian Ettinger has been appointed as the new Chairman of the Board of Directors. Mr.
